MEMORANDUM **
Zauri Shabahvili-Gaoshvili petitions for review of an immigration judge’s removal order. He admits, however, that he failed to file a timely appeal to the Board of Immigration Appeals. The time limitation for filing an appeal to the BIA is “mandatory and jurisdictional.” See De Cruz v. INS, 4 F.3d 721, 722 (9th Cir.1993). When the filing deadline is not met, neither the BIA nor this court has jurisdiction to review the merits of the immigration judge’s decision. Id. at 722-73.
Shabahvili-Gaoshvili offers no reason why we should excuse his failure to file a timely appeal to the BIA. Nonetheless, because the record indicates that the BIA moved and Shabahvili-Gaoshvili was not notified of the new address, we asked the INS to consider whether “unique circumstances” existed that would excuse the late filing. See Vlaicu v. INS, 998 F.2d 758, 760 (9th Cir.1993); Shamsi v. INS, 998 F.2d 761, 762 (9th Cir.1993). We are satisfied with the INS’s response that procedures were in place to ensure that no mail delay occurred. Accordingly, we deny Shabahvili-Gaoshvili’s petition for review.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.